137 Ga. App. 681 (1976)
225 S.E.2d 96
KINSEY
v.
COCA-COLA BOTTLING COMPANY OF AUGUSTA.
51685.
Court of Appeals of Georgia.
Argued January 13, 1976.
Decided February 17, 1976.
Saul, Blount & Avrett, Percy J. Blount, for appellant.
Sanders, Hester, Holley, Askin & Dye, Carlisle Overstreet, Travers W. Paine, III, for appellee.
STOLZ, Judge.
In this action against the bottler for damages for *682 personal injuries sustained by the minor plaintiff from drinking a bottle of Coca-Cola containing glass particles, the trial judge properly granted a directed verdict in favor of the defendant bottler where the evidence showed that, although the store from which the bottled drink was purchased was in the defendant's distribution area, bottles from other bottlers often found their way into the defendant's distribution area, and where there was no proof that the bottle in question was manufactured and sold by the defendant.
Judgment affirmed. Bell, C. J., and Clark, J., concur.